20-10410-hcm Doc#153 Filed 07/07/20 Entered 07/07/20 10:11:02 Main Document Pg 1 of
                                        2




  The relief described hereinbelow is SO ORDERED.



  Signed July 07, 2020.

                                                                     __________________________________
                                                                            H. CHRISTOPHER MOTT
                                                                     UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________

                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

  IN RE:                                                  §
                                                          §
  3443 ZEN GARDEN, LP.                                    §        CASE NO. 20-10410-HCM
                                                          §
                      Debtor.                             §                 CHAPTER 11

                               ORDER GRANTING
         APPLICATION OF PETITIONING CREDITORS LYLE AMERICA, INC. D/B/A
          GLASS.COM OF ILLONOIS, AUSTIN GLASS & MIRROR, INC., AND ACM
         SERVICES, LLC FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE
                       CLAIM FOR THEIR EXPENSES AND FOR
              COMPENSATION OF PROFESSIONAL SERVICES RENDERED
            BY THEIR ATTORNEY PURSUANT TO 11 U.S.C. § 503(b)(3)(A) and (4)

             Upon consideration of the Application for Allowance and Payment of Administrative Claim

  for Their Expenses and for Compensation of Professional Services Rendered by their Attorney

  Pursuant to 11 U.S.C. § 503(b)(3)(A) and (4) (the “Application”);1 and it appearing that this Court

  has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this

  is a core proceeding pursuant to 28 U.S.C. § 157; and proper and adequate notice of the Application



     1
         All capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Application.
20-10410-hcm Doc#153 Filed 07/07/20 Entered 07/07/20 10:11:02 Main Document Pg 2 of
                                        2



  and the hearing thereon having been given; and it appearing that no other or further notice being

  necessary; and it appearing that the legal and factual bases set forth in the Application establish

  the requirements under 11 U.S.C. § 503(b)(3)(A) and (4) for allowance and payment of the

  requested fees and expenses, it is hereby ORDERED THAT:

         1.      The Application is GRANTED as set forth herein.

         2.      The Chapter 11 Trustee is hereby authorized and directed to disburse to Kell C.

  Mercer, PC, in care of the Petitioning Creditors, the total aggregate sum of $12,070.20,

  representing 503(b)(3)(A) expenses of the Petitioning Creditors in the amount of $1,717, 503(b)(4)

  expenses of Mercer in the amount of $73.20, and 503(b)(4) professional fees of Mercer in the

  amount of $10,280, such aggregate sum to be deposited in Mercer’s IOLTA and distributed by

  Mercer pursuant to the terms of his engagement agreement with the Petitioning Creditors.

                                                 ###

  ORDER SUBMITTED BY:

  Kell C. Mercer
  Kell C. Mercer, PC
  1602 E. Cesar Chavez Street
  Austin, Texas 78702
  Telephone: (512) 627-3512
  Facsimile: (512) 597-0767
  kell.mercer@mercer-law-pc.com

  COUNSEL FOR PETITIONING CREDITORS




                                                  2
